Citation Nr: 0606499	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  05-07 419	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from June 1945 to July 
1946, from December 1947 to July 17, 1956, and from July 19, 
1956 to August 1975.

This cases comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs).  In pertinent part, the RO 
denied a claim of entitlement to service connection for 
hypertension.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1945 to July 1946, from December 1947 to July 17, 1956, and 
from July 19, 1956 to August 1975.

2.	On February 28, 2006, the Board was notified by the 
Nashville, Tennessee RO that the veteran died on January [redacted], 
2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim of 
entitlement to service connection for hypertension.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).



ORDER

The appeal is dismissed.




		
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


